
	
		III
		109th CONGRESS
		2d Session
		S. RES. 468
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2006
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 31, 2006
			Reported by Mr.
			 Domenici, without amendment
		
		
			August 3, 2006
			Considered and agreed to
		
		RESOLUTION
		Supporting the continued administration of Channel
		  Islands National Park, including Santa Rosa Island, in accordance with the laws
		  (including regulations) and policies of the National Park
		  Service.
	
	
		Whereas Channel Islands National Monument was designated
			 in 1938 by President Franklin D. Roosevelt under the authority of the Act of
			 June 8, 1906 (16 U.S.C. 431 note);
		Whereas the Monument was expanded to include additional
			 islands and redesignated as Channel Islands National Park in 1980 to protect
			 the nationally significant natural, scenic, wildlife, marine, ecological,
			 archaeological, cultural, and scientific values of the Channel Islands in
			 California;
		Whereas Santa Rosa Island was acquired by the United
			 States in 1986 for approximately $29,500,000 for the purpose of restoring the
			 native ecology of the Island and making the Island available to the public for
			 recreational uses;
		Whereas Santa Rosa Island contains numerous prehistoric
			 and historic artifacts and provides important habitat for several threatened
			 and endangered species;
		Whereas under a court-approved settlement, the nonnative
			 elk and deer populations are scheduled to be removed from the Park by 2011 and
			 the Island is to be restored to management consistent with other National
			 Parks; and
		Whereas there have been recent proposals to remove Santa
			 Rosa Island from the administration of the National Park Service or to direct
			 the management of the Island in a manner inconsistent with existing legal
			 requirements and the sound management of Park resources: Now, therefore, be
			 it
		
	
		That—
			(1)Channel Islands
			 National Park, including Santa Rosa Island, should continue to be administered
			 by the National Park Service in accordance with the National Park Service
			 Organic Act (16 U.S.C. 1 et seq.) and other applicable laws;
			(2)the National Park
			 Service should manage Santa Rosa Island in a manner that ensures that—
				(A)the natural,
			 scenic, and cultural resources of the Island are properly protected, restored,
			 and interpreted for the public; and
				(B)visitors to the
			 Park are provided with a safe and enjoyable Park experience; and
				(3)the National Park
			 Service should not be directed to manage Santa Rosa Island in a manner—
				(A)that would result
			 in the public being denied access to significant portions of the Island;
			 or
				(B)that is
			 inconsistent with the responsibility of the National Park Service to protect
			 native resources within the Park, including threatened and endangered
			 species.
				
